Citation Nr: 1632059	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  04-31 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression with anxiety and psychotic features, and social isolation disorder.

2. Entitlement to service connection for bilateral foot tendonitis.

3. Entitlement to service connection for bilateral ankle condition.

4. Entitlement to service connection for residuals from head trauma.

5. Entitlement to service connection for residuals of a dental injury due to trauma, to include extraction of four molars.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's claims file is now in the jurisdiction of the RO in Portland, Oregon.

In May 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence he submitted at the hearing, specifically statements from him and from his sister.

The issues of service connection for an acquired psychiatric disorder, bilateral foot tendonitis, a bilateral ankle condition, and residuals from head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the May 2016 Board hearing, the Veteran withdrew his appeal seeking service connection for residuals of a dental injury.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for residuals of a dental injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In light of the Veteran's request to withdraw the issue of entitlement to service connection for residuals of a dental injury, there is no need to discuss VA's duty to notify and assist in relation to that issue.

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the May 2016 Board hearing, the Veteran withdrew his appeal seeking entitlement to service connection for residuals of a dental injury.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal seeking entitlement to service connection for residuals of a dental injury is dismissed.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

During his hearing, the Veteran reported he was receiving private treatment that had been contracted from VA; however, these records had not been obtained.  There was also indication that the Veteran had additional records from many years prior.  Therefore, attempts should be made to obtain any other medical records, if possible.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the memory loss or blackouts on appeal; this specifically includes treatment records from the Community Health Alliance.

2. The AOJ should then review the record and perform any necessary additional development identified by the AOJ, to include obtaining VA examinations for the other claims on appeal.  Then, readjudicate the claims.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


